                                                                    ~ N~PEN OOum,
                                                                   ON~~M
                                                                     ~,~-Aft
                                                                     ~;:."1.c,--
                     UNITED STATES DISTRICT COURT      .                   ~°'Ne
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DMSION

                                No.5:20-ex<-4-42- \ (i+")
 UNITED STATES OF AMERICA               )
                                        )
              v.                        )            INDICTMENT
                                        )
 TERESA LYN FLETCHER                    )


       The Grand Jury charges that, at all relevant times:

                                 INTRODUCTION

       1.-    The National Credit Union Administration was an independent federal

 agency that insured deposits at federally insured credit unions, protected the

 members who owned credit unions and chartered and regulated federal credit

 umons.

       2.     State Employees' Credit Union was a North Carolina state-chartered

 credit union, the accounts of which were insured by and through the National Credit

 Union Administration.

                                    COUNT ONE

       3.    The allegations contained in Paragraphs 1 through 2 above are re-

alleged and incorporated herein by this reference.

       4.    On or about July 11, 2019, in the Eastern District of North Carolina and

elsewhere, the defendant, TERESA LYN FLETCHER, did knowingly make and cause

to be made false statements to State Employees' Credit Union, including regarding

her residency and employment, in applying for a vehicle loan, said statements having



        Case 5:20-cr-00442-M Document 1 Filed 09/23/20 Page 1 of 4
been made for the purpose of influencing the action of State Employees' Credit Union

with respect to such loan.

       All in violation of Title 18, United States Code, Section 1014.


                                      COUNT'IWO

       5.     The allegations contained in Paragraphs 1 through 2 above are re-

alleged and incorporated herein by this reference.

       6. ·   On or about August 5, 2019, in the Eastern District of North Car_olina

and elsewhere, the defendant, TERESA LYN FLETCHER, did knowingly make and

cause to be made false statements to State Employees' Credit Union, including

regarding her residency, employment, judgment history, and foreclosure history in

applying for a residential mortgage loan, said statements having been made for the

purpose of influencing the action of State Employees' Credit Union with respect to

such loan.

       All in violation of Title 18, United States Code, Secti01;1. 1014.




                                             2

        Case 5:20-cr-00442-M Document 1 Filed 09/23/20 Page 2 of 4
•




                                      FORFEITURE NOTICE

             Upon conviction of any one or more of the offenses alleged in this Indictment,
                                       I
    the defendant shall forfeit to the United States, pursuant to Title 18, United States

    Code, Section 982(a)(2)(A), any property constituting, or derived from, proceeds

    obtained directly or indirectly as a result of the said offenses, or any property traceable

    to such property.

             The forfeitable property includes, but is not limited to, real property, with all

    improvements thereto, legally described in a deed recorded in Book 5425, Page 571-

    572 of the Johnston County Registry, being last titled in.the name of Lyn Fletcher,

    and having the street address of 35 Oglethorpe Avenue, Clayton, North Carolina

    27527.

             If any of the above-described forfeitable property, as a result of any act or

    omission of the defendant,

             (1) cannot be located upon the exercise of due diligence;

             (2) has been transferred or sold to, or deposited with, a third person;

             (3) has been placed beyond the jurisdiction of the court;

             (4) has been substantially diminished in value; or

             (5) has been commingled with other property which cannot be subdivided

                without difficulty;




                                                 3

             Case 5:20-cr-00442-M Document 1 Filed 09/23/20 Page 3 of 4
it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), to seek forfeiture of any other property of the defendant up to the value of the

above forfeitable property.


                                        A TRUE BILL




ROBERT J. HIGDON, JR.
United States Att-------,,



Assistant United Stat
Criminal Division




                                           4

       Case 5:20-cr-00442-M Document 1 Filed 09/23/20 Page 4 of 4
